 FINFROCK MOTOR SALES541FinfrockMotor Sales and District No. 123,Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,Petitioner.Case 38-RC-1234May 11, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Stipulation for Certification UponConsent Election executed on September 26, 1972, anelection by secret ballot was conducted on October31, 1972, under the direction and supervision of theRegional Director for Region 13 among the employ-ees inthe appropriate unit. At the conclusion of theelection,the parties were furnished with a tally ofballots which showed that of approximatelyseven eli-gible voters, five cast ballots, of which three were for,and two against, the Petitioner, and none were chal-lenged. Thereafter, the Employer filed timely objec-tions to conduct affecting the results of the election.'In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconductedan investigationand, on February 13,1973, issued and duly served on the parties his reporton objections in which he recommended that theEmployer's objections be sustained, that the electionbe setaside,and that a new election be directed.Thereafter, the Intervenors filed timely exceptions 2 to'On January 10, 1973,Professors Stephen B.Goldberg, Julius G. Getman,and Jeanne B. Herman moved for leave to intervene in the instantproceedingfor the limited purpose ofbeing heardin oppositionto the Employer'sobjections and filed a memorandumin opposition to the objections. TheRe^tonal Directorgranted the motion inhis Report on Objections.In view of the Regional Director's action in granting the professors'motion to intervene and the fact that no exceptionsto thisdecision were filed,we shall entertain the Intervenors'exceptions.Whileour dissenting col-leagues argue that the professors are not partiesto this proceeding, Sec102.65(b) of the Board Rules and Regulationsprovides that:Any persondesiring to intervenein anyproceeding shall make amotion for intervention,stating the grounds upon which such personclaims to have an interest in the proceeding.The regional director or thehearing officer, as the case may be,may by orderpermit interventionin person or by counselor byother representative to such extent andupon such terms as he maydeem proper,and such intervenor shallthereupon become a party to the proceedingThis rule provides,therefore,that even in situations in which intervention Islimited, as here,the intervenorstherebyare made aparty to the proceedingand, as such,may file exceptions under Sec. 102.69(c).The purposeof this rule seemsparticularly applicablehere.Since theprofessors were permitted to intervene for the purpose of being heard Inoppositionto the Employer's objections,they becamea partyfor that pur-pose.Thusthey are privilegedto exceptto rulings relatingto theirinterestin the proceeding.This theyhave done.Furthermore,to suggestthat ourholding herein will allowamicr curiaetofile objections,exceptions,and appeals,as isdone byour dissenting col-leagues, is to misread the true meaning of this case. Anamicuscuriae,bydefinition,iswithout interest in the litigation and is a bystander who aids thecourt. "He cannot file pleadings or motionsof anykind, . . .can reserve noexception to any ruling of the court,and of coursecannot prosecute anappeal."In re Perry,148 N.E. 163, 165.In contrast,the professors haveintervened,have become parties, and, therefore,have the right to file excep-theRegional Director's report, and the Employerfiled an answering brief.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time employeesemployed by the Employer in the preparation,repair,maintenance, and servicing of new andused vehicles, including parts department em-ployees; but excluding office clerical employees,salesmen,professional employees, guards, andsupervisors as defined in the Act.5.The Board has considered the objections, theRegional Director's report, and exceptions thereto,together with the briefs and, finding merit in the In-tervenors' exceptions, has decided to reject the Re-gional Director's recommendation.The background for this case begins in 1969 whenthe Intervenors requested that the Board furnish themthe names and home addresses of the employees eligi-ble to vote in certain representative elections, com-monly known as theExcelsiorlist,3 for the purpose ofconducting a voting study. When the Board deniedtheir request because of its fear that the study wouldupset the laboratory conditions required for conduct-ing a fair election, the Intervenors filed suit in theDistrict Court for the District of Columbia, claimingthat they were entitled to the lists under the Freedomof Information Act. The court directed that we fur-nish the lists, the United States Court of Appeals af-firmed that ruling,4 and the Supreme Court 5 deniedour application for a stay of the district court's order.In the study, the Intervenors, through a number ofinterviewers, questioned employees both before andafter an election basically about their attitudes to-wards union representation and the campaign tacticsutilized by the parties. In the present case, the Interve-nors questioned all seven unit employees at home orover the telephone. The Employer's objections claimthat the survey and the "questioning and exchange ofbons.3 SeeExcelsior Underwear Inc.,156 NLRB 1236;N L R B v. Wyman-Gordon Co,394 U.S. 759.4 450 F 2d 670.'404 U.S. 1204.203 NLRB No. 130 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation between the voters and the interviewersso disrupted the election atmosphere that the employ-ees were precluded from exercising a freechoice." TheRegional Director concluded that the interrogationand probing by the survey had a reasonable tendencyto impede free voter choice and interfere with theelection, and he therefore recommended that the elec-tion be set aside.In essence,the Intervenors arguethat the Regional Director's conclusions are basedpurely on speculation and that there is no empiricalsupport for the finding that the interviews disruptedthe election.In evaluating the facts of this case, we are com-pelled to conclude that there is no evidence to suggestthat the survey had a probable impact on the employ-ees' free choice,and that,therefore,the election muststand.While it is clear that the employees were ques-tioned extensively with regard to their voting intentand othermatters,the record is devoid of any evi-dence that the interviewers or the questions them-selves in any way coerced the employees or prejudicedtheir free choice.Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for District No. 123, Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, and that, pursuant to Section9(a) of the National Labor Relations Act, as amend-ed, the said labor organization is the exclusive repre-sentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.MEMBERJENKINS AND MEMBER KENNEDY, dissenting:We would affirm the report of the Regional Direc-tor in this matter. In our view Professors Getman,Goldberg, and Herman are not parties to this pro-ceeding within the meaning of Section 102.69 of theBoard Rules and Regulations and have no standing tofile exceptions to the Regional Director's report. Inour judgment, the action of the Regional Director ingranting the professors leave to intervene "for thelimited purpose of being heard in opposition to theEmployer's objections" did not entitle them to thestatus of a formal party. SeeNew York Shipping Asso-ciation,108 NLRB 135, 138.6Since no "party" to the proceeding has filed excep-tions, we would adopt the report of the Regional Di-rector on the objections herein.6 The majorityattaches too much weight,we think,to the RegionalDirector's use of the word"intervention"in allowing the Professors to partic-ipate in this proceeding.Theirparticipation was expressly limited to "beingheard in opposition to the Employer's objections,"and plainly excluded themfrom anything beyond this.Thus the Board's rule on intervention is inappli-cable.To read it to confer"party" status on the professors,as our colleaguesdo, would allowamicr curiae,allowed to participateonly toexpress theirviews,to file objections, exceptions, appeals, and otherwise control the courseof the case,though their real interest is not that of a party but a concernedbystander.To thus elevate the consequences of the Regional Director's casu-al use of the word"intervention"when he plainly meant,and stated, that hewas limiting the professors'participation to expression of their views, is todistort the purpose and substance of the Board's rule on intervention.